      USDC IN/ND case 2:18-cv-00309-JTM document 45 filed 11/05/20 page 1 of 2


                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF INDIANA
                                        HAMMOND DIVISION

CARMEN CARTER-LAWSON,                                    )
                                                         )
                                                         )
        Plaintiff                                        )
                                                         )
vs.                                                      )       CAUSE NO.: 2:18-cv-309
                                                         )
ANTONIO JOHNSON, Officer,                                )
CITY OF GARY, INDIANA,                                   )
                                                         )
        Defendants.                                      )


                    AMENDED ORDER FOR SETTLEMENT CONFERENCE

        By agreement of the parties, a Settlement Conference is hereby set for December 7, 2020 @ 9:30

a.m. Central to be conducted via ZOOM before the Honorable John E. Martin, United States Magistrate

Judge. This Settlement Conference represents a FINAL effort to achieve a settlement of all issues in the

case. Parties will receive an email from the Court with the Zoom link within one week in advance of the

conference.

        If no settlement is reached during the Court's Conference, it is expected that no settlement will

be possible in the future and that the case can proceed to trial. The Conference will be conducted in such

a manner as not to prejudice any party in the event settlement is not reached.

        Unless excused by the Court in advance, all individual parties and/or chief corporate officers as

well as lead trial counsel for the parties and those persons possessing final settlement authority for or on

behalf of the parties shall personally appear and remain present throughout the Settlement

Conference. It should not be necessary for persons attending the Conference to confer or consult with

any persons who are not attending the Conference before making, accepting or rejecting a settlement

offer. Any failure of the lead counsel, parties or persons with final authority to attend the

Conference may result in an order to pay the fees and costs expended by the other parties in

preparing for and attending the Conference.


                                                     1
    USDC IN/ND case 2:18-cv-00309-JTM document 45 filed 11/05/20 page 2 of 2


          On or before December 2, 2020, each party shall provide the court with a brief Confidential

Settlement Memorandum. The Memorandum should be emailed in .pdf format to the case manager

martin_chambers@innd.uscourts.govUnder no circumstances will Settlement Memoranda be disclosed

to opposing counsel by the Court. The following information shall be included in the Memorandum:

          1.     A brief statement of the facts of the case, and of the claims and defenses, i.e., the statutory

or other grounds upon which the claims are founded. This statement should identify the major factual and

legal issues in dispute.

          2.     If any part of the pending action is based upon a written instrument, a copy of the relevant

portions of any such instrument should be attached.

          3.     An itemized statement or breakdown of the damages claimed, and of any other relief

sought.

          4.     An estimate as to the total length of trial.

          5.     Whether any recovery by the Plaintiff(s) would be subject to any lien and, if so, the

source, nature and amount of any such lien.

          6.     A summary of settlement negotiations to date.

          7.     A good faith estimate of your client’s range of settlement. This figure is for the Court's

own consideration and will not be disclosed to opposing counsel.

          8.     Any other matter which you feel the Court should be made aware of prior to the

commencement of the conference.

          SO ORDERED this 5th day of November, 2020.



                                                   s/John E. Martin
                                                   MAGISTRATE JUDGE JOHN E. MARTIN
                                                   United States District Court




                                                       2
